By the Court.

“ This case rests upon the testimony of “ the prosecutor himself, and the examination of the prisoner. You, gentlemen of the jury, are to decide whether “ the story told by the prisoner, in her examination, is a “ fabrication or not. The law has allowed the prosecu- “ tor to he a witness, and the law has also allowed the “ examinations of prisoners to be read in evidence in certain “ cases. The court will not decide which party is entitled “ to the greatest weight: because that depends upon the “particular circumstances of each case. The jury are “ the proper judges of the credibility of witnesses. If “ you are satisfied that it is not an invention of the pris- “ oner, but, on the contrary, that the facts actually took' “ place, as she detailed them, in her examination, you “ ought to acquit; if you think they are the mere inven- “ tion of guilt to evade justice, you ought to convict.
“ The prosecutor swears that the watch is worth $30 “ you have a right,-¿to wever, if you should think it of less “value than $25, to find her guilty of petit larceny.”
The jury found her guilty of petit larceny.
Note.—See the case of Deborah Smith, ante, and the note thereto.